DETAILED ACTION
Notice of Pre-AIA  or AIA  Status                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 7/18/2022, no claims are cancelled; claims 1, 12-13, and 19 have been amended, and no new claims have been added. Therefore, claims 1-21 are still presently pending in the application.

Specification
3.	The amendment to the abstract filed 7/18/2022 has overcome the specification objection, and therefore the objection is withdrawn.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun et al. (U.S. Patent Application Publication No. 2020/0186523 {Filing date of 12/6/2018}), in view of Das et al. (U.S. Patent Application Publication No. 2020/0119906 {Filing date of 10/15/2018}).
As to claim 1, Kursun et al. teaches a method performed by a system of a host organization having at least a processor and a memory therein to execute instructions (See Kursun et al., paragraphs 5-6 and 14, wherein Kursun discloses a system that includes a processor and memory), wherein the method comprises: 
defining standard consensus voting rights for all participating nodes on the blockchain (See Kursun et al., paragraphs 61, 80, 89, 94-9, wherein Kursun discloses “the smart contract logic, as well as the validation roles that a particular node fills within the system, may differ according to the entity that owns the node, the risk and/or security score of the node, the trustworthiness of the node, characteristics of reference data stored on the node, change rules and verification rules, the group and/or subgroup to which the node belongs, redundancies and voting rights across groups, the weight of the votes, the particular responsibilities of the particular node, or the like. In other words, by executing the unique smart contract logic stored therein, each node and/or group or subgroup may fulfill particular roles in the consensus process (e.g., validating data records)”); 
creating a consensus group on the blockchain and associating the consensus group with a specific transaction type for transactions to be processed via the blockchain (See Kursun et al., paragraphs 4-5, 14, 20, 29, 60-64, 67 and 89-94, wherein Kursun teaches “the present disclosure provide a system for device and transaction authentication”); 
assigning a subset of the participating nodes to the consensus group (See Kursun et al., paragraphs 4, 29, 60-67, 70-75 and 89-94, wherein Kursun teaches creating groups and subgroups); 
defining enhanced consensus voting rights for the consensus group distinct from the standard consensus voting rights and granting increased weight to the enhanced consensus voting rights of the subset of the participating nodes assigned to the consensus group to bias Attorney Docket No.: 37633.6351ClaimsSerial No.: 16/776,220- 3 -Examiner: OHBA, MELLISSA M.approval or rejection of the transactions on the blockchain corresponding to the specific transaction type associated with the consensus group in favor of the enhanced consensus voting rights cast by the subset of the participating nodes within the consensus group (See Kursun et al., paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus”); 
wherein any participating nodes not assigned to the consensus group retain only the standard consensus voting rights lacking the increased weight granted to the enhanced consensus voting rights of the subset (See Kursun et al., Figure 6 and paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus” and “In some embodiments, the first consensus output and the second consensus output may be assigned different weight values based on the group or subgroup type”);
receiving a transaction at the blockchain having a transaction type matching the specific transaction type associated with the consensus group (See Kursun et al., Figures 5-6 and paragraphs 57-58, and 87-88, wherein Kursun teaches detecting a request “the system may require that a request to add a proposed data record is submitted to the nodes when a user attempts to change account information, add or remove trusted devices and/or nodes, conduct transactions, access sensitive data such as account history data or location data, or the like. The nodes may then, via a consensus mechanism, determine the validity of the proposed data record and subsequently decide whether or not the proposed data record should be accepted and appended to the blockchain ledger” and wherein Kursun further discloses “In yet other embodiments, the authentication data received from both the device and the user may positively match the combined signature of the device and user as seen in the reference data. In such embodiments, the system may consider the user and device to have been authenticated and thereby allow the user to execute certain authorized actions within the entity system (e.g., conducting transactions, changing account information, adding trusted devices and/or third parties, or the like)”); and 
determining consensus for the transaction based on the consensus votes of participating nodes which are not part of the consensus group and based further upon the participating nodes assigned to the consensus group, wherein the consensus votes of the participating nodes which are not part of the consensus group are considered toward consensus with a lower weight than the consensus votes of the subset of the participating nodes assigned to the consensus group (See Kursun et al., Figure 6 and paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus” and “In some embodiments, the first consensus output and the second consensus output may be assigned different weight values based on the group or subgroup type.” Also, specifically see paragraph 60, wherein Kursun discloses “if certain nodes or groups of nodes have higher trust values (e.g., stake values), then said nodes may have a greater authority to validate proposed data records than other nodes with lower stake values. The amount of stake may depend on which party owns the nodes (e.g., the user, the entity, third parties, or the like), the trustworthiness or reliability of the nodes, the security measures employed by the nodes, or the like. In an exemplary embodiment, the entity's nodes may have higher stake levels than the user's personal nodes, as the entity's nodes are more resistant to unauthorized hijacking and are thus more trustworthy sources of verification data”).
Kursun et al. teaches operating a blockchain interface and a plurality of nodes (See Kursun et al., paragraphs 5-6, 14, 61, 80, 89, 94-9).  Kursun et al., however, does not explicitly teach operating a blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain.
Das et al. teaches systems, methods and apparatuses for information isolation using a distributed ledger accessible by a cloud based computing environment (See abstract), in which he teaches operating a blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain (See Das et al., paragraph 153, wherein Das teaches “The exemplary computer system 500 includes …a secondary memory 518 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 530. Main memory 504 includes a blockchain services interface 524 by which to interface tenants and users of the host organization with available supported blockchains, public or private”).
Kursun et al. and Das et al. are from the analogous art of using distributed ledge and blockchain technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kursun et al. and Das et al. to have combined Kursun et al. and Das et al.. The motivation to combine Kursun et al. and Das et al. is to provide a method and system that implements isolation of information, using distributed ledger technology, for information exchanged between an enterprise and a customer of the enterprise via an enterprise application software (See Das et al., paragraphs 3-5). Therefore, it would have been obvious to one skilled in the art to combine Kursun et al. and Das et al..

As to claims 2 and 14, Kursun et al. as modified, teaches dynamically expanding the consensus group by assigning an additional one or more of the participating nodes on the blockchain to the consensus group, wherein the consensus group is expanded to include the subset of the participating nodes previously assigned to the consensus group and the additional one or more of the participating nodes assigned to the consensus group pursuant to the dynamic expansion (See Kursun et al., Figure 5 and paragraphs 14, 56-58, 85, 88 and 87-88, wherein Kursun teaches “The blockchain ledger may comprise the unique identifier profiles and user account data as described above in addition to information about “trusted” personal devices added by the user. For example, a user may add a number of household computing devices as a trusted device to access the entity system, such as personal computers, wearable devices, IoT devices, smart hubs, SBC's, AI assistants, or the like. The nodes which host the blockchain ledger may be selected from a pool of trusted nodes, which may include nodes belonging to the entity, one or more trusted personal devices of the user, and/or third party nodes such as those belonging to wireless service providers, government and/or regulatory agencies, disinterested third party entities, or the like”); wherein all nodes assigned to the consensus group constitute consensus group nodes with increased weight consensus voting rights for any transaction received at the blockchain matching the specific transaction type associated with the consensus group (See Kursun et al., Figure 6 and paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus” and “In some embodiments, the first consensus output and the second consensus output may be assigned different weight values based on the group or subgroup type.” Also specifically see paragraph 60, wherein Kursun discloses “if certain nodes or groups of nodes have higher trust values (e.g., stake values), then said nodes may have a greater authority to validate proposed data records than other nodes with lower stake values. The amount of stake may depend on which party owns the nodes (e.g., the user, the entity, third parties, or the like), the trustworthiness or reliability of the nodes, the security measures employed by the nodes, or the like. In an exemplary embodiment, the entity's nodes may have higher stake levels than the user's personal nodes, as the entity's nodes are more resistant to unauthorized hijacking and are thus more trustworthy sources of verification data”).  

As to claims 3, 15 and 20, Kursun et al. as modified, teaches Claims- 151 - Attorney Docket No.: 37633.6333 (A3236US3)wherein participating nodes outside of the consensus group are prohibited from voting for consensus for the transaction having a transaction type associated with the consensus group (See Kursun et al., paragraphs 46-47, and 52, wherein Kursun teaches “‘Permissioned blockchain’ as used herein may refer to a blockchain ledger for which an access control mechanism is implemented such that only known, authorized users may take certain actions with respect to the blockchain ledger (e.g., add new data records, participate in the consensus mechanism, or the like)).    

As to claim 4, Kursun et al. as modified, teaches wherein any transaction received at the blockchain matching the specific transaction type for the consensus group is subjected to consensus exclusively by the participating nodes assigned to the consensus group (See Kursun et al., Figures 5-6 and paragraphs 57-58, and 87-88, wherein Kursun teaches detecting a request “the system may require that a request to add a proposed data record is submitted to the nodes when a user attempts to change account information, add or remove trusted devices and/or nodes, conduct transactions, access sensitive data such as account history data or location data, or the like. The nodes may then, via a consensus mechanism, determine the validity of the proposed data record and subsequently decide whether or not the proposed data record should be accepted and appended to the blockchain ledger” and wherein Kursun further discloses “In yet other embodiments, the authentication data received from both the device and the user may positively match the combined signature of the device and user as seen in the reference data. In such embodiments, the system may consider the user and device to have been authenticated and thereby allow the user to execute certain authorized actions within the entity system (e.g., conducting transactions, changing account information, adding trusted devices and/or third parties, or the like)”).   

As to claims 5, 16 and 21, Kursun et al. as modified, teaches wherein the participating nodes not assigned to the consensus group are permitted to vote for consensus for the transaction having a transaction type associated with the consensus group (See Kursun et al., paragraphs 46-47, and 52, wherein Kursun teaches “‘Permissioned blockchain’ as used herein may refer to a blockchain ledger for which an access control mechanism is implemented such that only known, authorized users may take certain actions with respect to the blockchain ledger (e.g., add new data records, participate in the consensus mechanism, or the like)); and wherein consensus votes from the participating nodes not assigned to the consensus group have a voting weight which is less than the increased weight consensus voting rights granted to the participating nodes assigned to the consensus group (See Kursun et al., paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus”).    

As to claim 6, Kursun et al. as modified, teaches wherein a group chain manager executing at the host organization dynamically identifies which participating nodes have a greater quality measure for the specific transaction type and dynamically assigns those participating nodes into the consensus group as consensus nodes for the specific transaction type (See Kursun et al., paragraph 66, wherein Kursun teaches “each node may be characterized according to the entity to which the node belongs, the node's capabilities and/or unique characteristics (e.g., performance characteristics, baseline capabilities, history of interactions, or the like), reference data and verification capabilities (e.g., reference data and analytical capabilities to verify proposed data records), trustworthiness and risk score (e.g., the entity to which the node belongs, the security configuration and/or policies of the node, reference data quality, or the like). For example, a node owned by a financial institution may be subject to higher security and/or regulatory standards such that the node is more trustworthy than other nodes (e.g., those belonging to the user). Accordingly, the consensus inputs/outputs of the entity's nodes may be granted a higher weight than the inputs/outputs from other nodes).  

As to claims 7 and 17, Kursun et al. as modified, teaches identifying one or more of the participating nodes having any one of (i) an error rate for loan processing below an error threshold or (ii) a default rate for loans below a loan-default threshold or (iii) a loan profitability above a profitability threshold for prior transactions on the blockchain  (See Das et al., paragraphs 56, 76-79, 84, 94-95 and 106, wherein Das teaches “ to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error treshold, however, such functionality is optional and may be required by certain blockchain protocols and not utilized by others” and “when a block, or transaction therein, for a particular transaction having the type “loan” is to be added to the blockchain, the consensus protocol type to be used to commit the block or transaction therein to the blockchain is, for example, PoS, when a block or transaction therein for a particular asset having the type “document” is to be added to the blockchain, the consensus protocol type to be used to commit the block or transaction therein to the blockchain is, for example, a different consensus protocol type, such as BFT, and when a block or transaction therein for a particular transaction having a transaction type that is not specified in the database is to be added to the blockchain, then the default consensus protocol type of, for example, PoS is to be used to commit the block or transaction therein to the blockchain”); dynamically assigning the identified one or more participating nodes to a new consensus group (See Kursun et al., Figures 5-6 and paragraphs 57-58, and 87-88, wherein Kursun teaches detecting a request “the system may require that a request to add a proposed data record is submitted to the nodes when a user attempts to change account information, add or remove trusted devices and/or nodes, conduct transactions, access sensitive data such as account history data or location data, or the like. The nodes may then, via a consensus mechanism, determine the validity of the proposed data record and subsequently decide whether or not the proposed data record should be accepted and appended to the blockchain ledger” and wherein Kursun further discloses “In yet other embodiments, the authentication data received from both the device and the user may positively match the combined signature of the device and user as seen in the reference data. In such embodiments, the system may consider the user and device to have been authenticated and thereby allow the user to execute certain authorized actions within the entity system (e.g., conducting transactions, changing account information, adding trusted devices and/or third parties, or the like)”); and granting increased weight consensus voting rights to the identified one or more participating nodes assigned to the new consensus group for any transaction received at the blockchain having a transaction type associated with loan decision approval and denial (See Kursun et al., paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus”).    

As to claims 8 and 18, Kursun et al. as modified, teaches wherein creating the consensus group on the blockchain further comprises: Claims- 152 - Attorney Docket No.: 37633.6333 (A3236US3)specifying termination criteria for the consensus group, wherein the termination criteria comprises one or more of: a pre-determined period of time; a single transaction; a specified quantity of transactions of the specific transaction type associated with the consensus group; until the blockchain's network of participating nodes is altered due to one of the participating nodes on the blockchain leaving the blockchain's network of participating nodes or due to a new participating node joining the blockchain's network of participating nodes (See Kursun et al., paragraphs 51, 62 and 89, wherein Kursun discloses “use a blockchain ledger with custom consensus rules and/or node roles to manage user account interactions. The components of the blockchain based authentication system will be discussed in turn,” wherein termination criteria is read on “consensus rules”).    

As to claim 9, Kursun et al. as modified, teaches configuring the blockchain to share data between all of the plurality of tenants associated with one of the participating nodes assigned to the consensus group pursuant to a consent agreement to share the data (See Das et al., paragraphs 107, wherein Das discloses “in the case of a financial institution utilizing a cloud-based computing environment provided by a third party cloud services provider to host an enterprise application software package for the enterprise, such as a CRM system, the CRM data is securely shared between the enterprise and the customer—the third party services provider cannot see the CRM data, or selected CRM data, shared or exchanged between the enterprise and its customers. Such embodiments provide for the ability to securely connect an enterprise's customers and representatives with an on-premise system accessible to the enterprise through the cloud services provided by the third party services provider, that is, essentially, a secure connection is established between the enterprise and its customers, via which information may be exchanged by placing it in a distributed ledger that only the enterprise and one or more customers can write to and read from”); training an Al model to make recommendations based on a training data set shared between the participating nodes assigned to the consensus group pursuant to the consent agreement to share the data; and wherein receiving the transaction at the blockchain having the transaction type matching the specific transaction type associated with the consensus group further comprises executing a smart contract to issue an approval or denial decision pursuant to criteria defined by the trained Al model (See Kursun et al., paragraphs 50, 56, 61, 67, 70-71 and 89-92, wherein Kursun discloses “‘Smart contract’ as used herein may refer to executable computer code or logic that may be executed according to an agreement between parties upon the occurrence of a condition precedent (e.g., a triggering event such as the receipt of a proposed data record). In some embodiments, the smart contract may be self-executing code that is stored in the distributed ledger, where the self-executing code may be executed when the condition precedent is detected by the system on which the smart contract is stored” and “In other embodiments, the nodes may execute smart contract logic to add proposed data records”).  

As to claim 10, Kursun as modified, teaches auto-generating a metadata rule definition for each of a plurality of business rules as defined by the Al model; auto-generating code for the smart contract representing one or more business rules via the metadata rule definition auto-generated for each one of the one or more business rules; and adding the smart contract having the code representing the metadata rule definition onto the blockchain by writing the metadata rule definition into an asset of a new block on the blockchain (See Kursun et al., paragraphs 44,50-51, 67, 70-71, 77-78 and 89-92, wherein Kursun discloses “‘Smart contract’ as used herein may refer to executable computer code or logic that may be executed according to an agreement between parties upon the occurrence of a condition precedent (e.g., a triggering event such as the receipt of a proposed data record). In some embodiments, the smart contract may be self-executing code that is stored in the distributed ledger, where the self-executing code may be executed when the condition precedent is detected by the system on which the smart contract is stored” and “the smart contract logic, as well as the validation roles that a particular node fills within the system, may differ according to the entity that owns the node, the risk and/or security score of the node, the trustworthiness of the node, characteristics of reference data stored on the node, change rules and verification rules, the group and/or subgroup to which the node belongs, redundancies and voting rights across groups, the weight of the votes, the particular responsibilities of the particular node, or the like”).    

As to claim 11, Kursun as modified, teaches associating the smart contract with the specific transaction type associated with the consensus Claims-153 -Attorney Docket No.: 37633.6333 (A3236US3)group; and wherein receiving the transaction at the blockchain further comprises: determining a transaction type for the received transaction matches the specified transaction type associated with the smart contract; and triggering the smart contract to execute at the blockchain, wherein the smart contract is to execute and enforce the business rules for the transaction as defined by the Al model (See Kursun et al., paragraphs 44,50-51, 67, 70-71, 77-78 and 89-92, wherein Kursun discloses “‘Smart contract’ as used herein may refer to executable computer code or logic that may be executed according to an agreement between parties upon the occurrence of a condition precedent (e.g., a triggering event such as the receipt of a proposed data record). In some embodiments, the smart contract may be self-executing code that is stored in the distributed ledger, where the self-executing code may be executed when the condition precedent is detected by the system on which the smart contract is stored” and “the smart contract logic, as well as the validation roles that a particular node fills within the system, may differ according to the entity that owns the node, the risk and/or security score of the node, the trustworthiness of the node, characteristics of reference data stored on the node, change rules and verification rules, the group and/or subgroup to which the node belongs, redundancies and voting rights across groups, the weight of the votes, the particular responsibilities of the particular node, or the like”).    

As to claim 12, Kursun as modified, teaches executing instructions via the processor to operate a group chain manager at the host organization; wherein the group chain manger applies an intelligence algorithm to the blockchain's network of participating nodes to identify a plurality of the participating nodes to add to a new consensus group on the blockchain (See Kursun et al., Figures 5-6 and paragraphs 57-58, and 87-88, wherein Kursun teaches detecting a request “the system may require that a request to add a proposed data record is submitted to the nodes when a user attempts to change account information, add or remove trusted devices and/or nodes, conduct transactions, access sensitive data such as account history data or location data, or the like. The nodes may then, via a consensus mechanism, determine the validity of the proposed data record and subsequently decide whether or not the proposed data record should be accepted and appended to the blockchain ledger” and wherein Kursun further discloses “In yet other embodiments, the authentication data received from both the device and the user may positively match the combined signature of the device and user as seen in the reference data. In such embodiments, the system may consider the user and device to have been authenticated and thereby allow the user to execute certain authorized actions within the entity system (e.g., conducting transactions, changing account information, adding trusted devices and/or third parties, or the like)”); wherein the group chain manager creates the new consensus group on the blockchain; wherein the group chain manager associates a specific transaction type with the new consensus group on the blockchain; wherein the group chain manager adds the identified plurality of participating nodes to the new consensus group; and wherein the group chain manager grants increased weight consensus voting rights for any transaction received at the blockchain matching the specific transaction type associated with the new consensus group (See Kursun et al., Figures 5-6 and paragraphs 57-58, and 87-88, wherein Kursun teaches detecting a request “the system may require that a request to add a proposed data record is submitted to the nodes when a user attempts to change account information, add or remove trusted devices and/or nodes, conduct transactions, access sensitive data such as account history data or location data, or the like. The nodes may then, via a consensus mechanism, determine the validity of the proposed data record and subsequently decide whether or not the proposed data record should be accepted and appended to the blockchain ledger” and wherein Kursun further discloses “In yet other embodiments, the authentication data received from both the device and the user may positively match the combined signature of the device and user as seen in the reference data. In such embodiments, the system may consider the user and device to have been authenticated and thereby allow the user to execute certain authorized actions within the entity system (e.g., conducting transactions, changing account information, adding trusted devices and/or third parties, or the like);” Also see Das et al., paragraphs 39, 61 and 153, wherein Das discloses a “consensus manager” read on “chain manager”).    

As to claim 13, Kursun teaches a non-transitory computer-readable storage media having instructions stored thereupon that, when executed by a processor of a system having at least a processor and a memory therein (See Kursun et al., paragraphs 5-6 and 14, wherein Kursun discloses a system that includes a processor and memory), the instructions cause the system to perform operations comprising: 
 Serial No.: 16/776,220- 8 -Examiner: OHBA, MELLISSA M.defining standard consensus voting rights for all participating nodes on the blockchain (See Kursun et al., paragraphs 61, 80, 89, 94-9, wherein Kursun discloses “the smart contract logic, as well as the validation roles that a particular node fills within the system, may differ according to the entity that owns the node, the risk and/or security score of the node, the trustworthiness of the node, characteristics of reference data stored on the node, change rules and verification rules, the group and/or subgroup to which the node belongs, redundancies and voting rights across groups, the weight of the votes, the particular responsibilities of the particular node, or the like. In other words, by executing the unique smart contract logic stored therein, each node and/or group or subgroup may fulfill particular roles in the consensus process (e.g., validating data records)”); 
creating a consensus group on the blockchain and associating the consensus group with a specific transaction type for transactions to be processed via the blockchain (See Kursun et al., paragraphs 4-5, 14, 20, 29, 60-64, 67 and 89-94, wherein Kursun teaches “the present disclosure provide a system for device and transaction authentication”); 
assigning a subset of the participating nodes to the consensus group (See Kursun et al., paragraphs 4, 29, 60-67, 70-75 and 89-94, wherein Kursun teaches creating groups and subgroups); 
defining enhanced consensus voting rights for the consensus group distinct from the standard consensus voting rights and granting increased weight to the enhanced consensus voting rights of the subset of the participating nodes assigned to the consensus group to bias approval or rejection of the transactions on the blockchain corresponding to the specific transaction type associated with the consensus group in favor of the enhanced consensus voting rights cast by the subset of the participating nodes within the consensus group (See Kursun et al., paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus”); 
wherein any participating nodes not assigned to the consensus group retain only the standard consensus voting rights lacking the increased weight granted to the enhanced consensus voting rights of the subset (See Kursun et al., Figure 6 and paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus” and “In some embodiments, the first consensus output and the second consensus output may be assigned different weight values based on the group or subgroup type”);
receiving a transaction at the blockchain having a transaction type matching the specific transaction type associated with the consensus group (See Kursun et al., Figures 5-6 and paragraphs 57-58, and 87-88, wherein Kursun teaches detecting a request “the system may require that a request to add a proposed data record is submitted to the nodes when a user attempts to change account information, add or remove trusted devices and/or nodes, conduct transactions, access sensitive data such as account history data or location data, or the like. The nodes may then, via a consensus mechanism, determine the validity of the proposed data record and subsequently decide whether or not the proposed data record should be accepted and appended to the blockchain ledger” and wherein Kursun further discloses “In yet other embodiments, the authentication data received from both the device and the user may positively match the combined signature of the device and user as seen in the reference data. In such embodiments, the system may consider the user and device to have been authenticated and thereby allow the user to execute certain authorized actions within the entity system (e.g., conducting transactions, changing account information, adding trusted devices and/or third parties, or the like)”); and 
determining consensus for the transaction based on the consensus votes of participating nodes which are not part of the consensus group and based further upon the participating nodes assigned to the consensus group, wherein the consensus votes of the participating nodes which are not part of the consensus group are considered toward consensus with a lower weight than the consensus votes of the subset of the participating nodes assigned to the consensus group (See Kursun et al., Figure 6 and paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus” and “In some embodiments, the first consensus output and the second consensus output may be assigned different weight values based on the group or subgroup type.” Also specifically see paragraph 60, wherein Kursun discloses “if certain nodes or groups of nodes have higher trust values (e.g., stake values), then said nodes may have a greater authority to validate proposed data records than other nodes with lower stake values. The amount of stake may depend on which party owns the nodes (e.g., the user, the entity, third parties, or the like), the trustworthiness or reliability of the nodes, the security measures employed by the nodes, or the like. In an exemplary embodiment, the entity's nodes may have higher stake levels than the user's personal nodes, as the entity's nodes are more resistant to unauthorized hijacking and are thus more trustworthy sources of verification data”).
Kursun et al. teaches operating a blockachain interface and a plurality of nodes (See Kursun et al., paragraphs 5-6, 14, 61, 80, 89, 94-9).  Kursun et al., however, does not explicitly teach operating a blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain.
Das et al. teaches systems, methods and apparatuses for information isolation using a distributed ledger accessible by a cloud based computing environment (See abstract), in which he teaches operating a blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain (See Das et al., paragraph 153, wherein Das teaches “The exemplary computer system 500 includes …a secondary memory 518 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 530. Main memory 504 includes a blockchain services interface 524 by which to interface tenants and users of the host organization with available supported blockchains, public or private”).
Kursun et al. and Das et al. are from the analogous art of using distributed ledge and blockchain technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kursun et al. and Das et al. to have combined Kursun et al. and Das et al.. The motivation to combine Kursun et al. and Das et al. is to provide a method and system that implements isolation of information, using distributed ledger technology, for information exchanged between an enterprise and a customer of the enterprise via an enterprise application software (See Das et al., paragraphs 3-5). Therefore, it would have been obvious to one skilled in the art to combine Kursun et al. and Das et al..

As to claim 19, Kursun teaches a system to execute at a host organization, wherein the system comprises: a memory to store instructions; a hardware processor to execute instructions (See Kursun et al., paragraphs 5-6 and 14, wherein Kursun discloses a system that includes a processor and memory); 
wherein the system is configurable to execute instructions via the processor to perform further operations including: defining standard consensus voting rights for all participating nodes on the blockchain (See Kursun et al., paragraphs 61, 80, 89, 94-9, wherein Kursun discloses “the smart contract logic, as well as the validation roles that a particular node fills within the system, may differ according to the entity that owns the node, the risk and/or security score of the node, the trustworthiness of the node, characteristics of reference data stored on the node, change rules and verification rules, the group and/or subgroup to which the node belongs, redundancies and voting rights across groups, the weight of the votes, the particular responsibilities of the particular node, or the like. In other words, by executing the unique smart contract logic stored therein, each node and/or group or subgroup may fulfill particular roles in the consensus process (e.g., validating data records)”);  Attorney Docket No.: 37633.6351Claims 
Serial No.: 16/776,220- 12 -Examiner: OHBA, MELLISSA M.creating a consensus group on the blockchain and associating the consensus group with a specific transaction type for transactions to be processed via the blockchain (See Kursun et al., paragraphs 4-5, 14, 20, 29, 60-64, 67 and 89-94, wherein Kursun teaches “the present disclosure provide a system for device and transaction authentication”); 
assigning a subset of the participating nodes to the consensus group (See Kursun et al., paragraphs 4, 29, 60-67, 70-75 and 89-94, wherein Kursun teaches creating groups and subgroups); 
defining enhanced consensus voting rights for the consensus group distinct from the standard consensus voting rights and granting increased weight to the enhanced consensus voting rights of the subset of the participating nodes assigned to the consensus group to bias approval or rejection of the transactions on the blockchain corresponding to the specific transaction type associated with the consensus group in favor of the enhanced consensus voting rights cast by the subset of the participating nodes within the consensus group; wherein any participating nodes not assigned to the consensus group retain only the standard consensus voting rights lacking the increased weight granted to the enhanced consensus voting rights of the subset (See Kursun et al., Figure 6 and paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus” and “In some embodiments, the first consensus output and the second consensus output may be assigned different weight values based on the group or subgroup type”);
receiving a transaction at the blockchain having a transaction type matching the specific transaction type associated with the consensus group (See Kursun et al., Figures 5-6 and paragraphs 57-58, and 87-88, wherein Kursun teaches detecting a request “the system may require that a request to add a proposed data record is submitted to the nodes when a user attempts to change account information, add or remove trusted devices and/or nodes, conduct transactions, access sensitive data such as account history data or location data, or the like. The nodes may then, via a consensus mechanism, determine the validity of the proposed data record and subsequently decide whether or not the proposed data record should be accepted and appended to the blockchain ledger” and wherein Kursun further discloses “In yet other embodiments, the authentication data received from both the device and the user may positively match the combined signature of the device and user as seen in the reference data. In such embodiments, the system may consider the user and device to have been authenticated and thereby allow the user to execute certain authorized actions within the entity system (e.g., conducting transactions, changing account information, adding trusted devices and/or third parties, or the like)”); and 
determining consensus for the transaction based on the consensus votes of participating nodes which are not part of the consensus group and based further upon the participating nodes assigned to the consensus group, wherein the consensus votes of the participating nodes which are not part of the consensus group are considered toward consensus with a lower weight than the consensus votes of the subset of the participating nodes assigned to the consensus group (See Kursun et al., Figure 6 and paragraphs 60-61 and 94-96, wherein Kursun discloses “The system may subsequently assign custom weights to the groups and/or sub-groups, where the weights are stored as smart contract logic on the nodes. In such embodiments, certain groups may have greater weights assigned to them based on their greater stake in the system such that the consensus outputs of said groups have a greater effect on the consensus outcome (e.g., to accept or reject the proposed data record). For instance, if the consensus mechanism includes the counting of votes submitted by certain nodes, groups with greater weights may have the ability to submit a greater number of votes to be considered in the consensus process. In an exemplary embodiment, the entity's nodes may have a greater trustworthiness than nodes belonging to the user, and thus may be able to receive greater weight in consensus” and “In some embodiments, the first consensus output and the second consensus output may be assigned different weight values based on the group or subgroup type.” Also specifically see paragraph 60, wherein Kursun discloses “if certain nodes or groups of nodes have higher trust values (e.g., stake values), then said nodes may have a greater authority to validate proposed data records than other nodes with lower stake values. The amount of stake may depend on which party owns the nodes (e.g., the user, the entity, third parties, or the like), the trustworthiness or reliability of the nodes, the security measures employed by the nodes, or the like. In an exemplary embodiment, the entity's nodes may have higher stake levels than the user's personal nodes, as the entity's nodes are more resistant to unauthorized hijacking and are thus more trustworthy sources of verification data”).
Kursun et al. teaches operating a blockachain interface and a plurality of nodes (See Kursun et al., paragraphs 5-6, 14, 61, 80, 89, 94-9).  Kursun et al., however, does not explicitly teach the hardware processor is to execute instructions to expose a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain.
Das et al. teaches systems, methods and apparatuses for information isolation using a distributed ledger accessible by a cloud based computing environment (See abstract), in which he teaches the hardware processor is to execute instructions to expose a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein the host organization operates as a participating node on the blockchain to enable interactions between the host organization and the blockchain (See Das et al., paragraph 153, wherein Das teaches “The exemplary computer system 500 includes …a secondary memory 518 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 530. Main memory 504 includes a blockchain services interface 524 by which to interface tenants and users of the host organization with available supported blockchains, public or private”).
Kursun et al. and Das et al. are from the analogous art of using distributed ledge and blockchain technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Kursun et al. and Das et al. to have combined Kursun et al. and Das et al.. The motivation to combine Kursun et al. and Das et al. is to provide a method and system that implements isolation of information, using distributed ledger technology, for information exchanged between an enterprise and a customer of the enterprise via an enterprise application software (See Das et al., paragraphs 3-5). Therefore, it would have been obvious to one skilled in the art to combine Kursun et al. and Das et al..
Response to Arguments
6.	Applicant's arguments filed on 7/18/2022, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. 
	The arguments present in the amendment filed 7/18/2022 pertain to the new claim amendments that the newly presented art has been applied to and therefore, the arguments are moot in view of the above rejection.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/28/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164    

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164